Citation Nr: 1726063	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  06-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to VA compensation under the provisions of 38 U.S.C.A. §1151 for a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran had a local hearing before an RO hearing officer in October 2006.  A transcript of that proceeding has been associated with the claims file.

The Board notes that the Veteran was scheduled for a video conference hearing in front of a member of the Board in October 2007 and March 2008; however, both times, the Veteran, through his representative, requested to cancel his hearing request.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In an April 2012 decision, the Board denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for a left shoulder disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, in October 2012, following a Joint Motion for Remand, the Court vacated and remanded this decision for further development, specifically to request Quality Assurance (QA) records related to the Veteran's claim.  

In June 2013, the Board remanded the issue for additional development, to include requesting quality assurance records and scheduling the Veteran for an additional VA compensation examination. 

After the RO failed to comply with the Board's remand directives, the Board remanded the case for an additional time in January 2017 to provide the RO with an additional opportunity to obtain all identified QA records.  Such was accomplished and the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination substantially complied with the Board's remand order).  

The case has since returned to the Board for further appellate consideration. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the medical evidence establishes that the Veteran did not incur a left shoulder disability or permanent aggravation of an existing left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis, as a result of his June 2004 VA surgery.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis, as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, VCAA notice letters were sent to the Veteran in April 2005, September 2005, and December 2006, which fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

Subsequent to the Court's decision in October 2012, which determined that QA records are not confidential and privileged, the Board remanded the case to give the RO the opportunity to obtain these records.  In March 2014, the RO sent a letter to the VA medical center (VAMC) in Lexington, Kentucky requesting QA records regarding the Veteran's procedure; however, no response was associated with the Veteran's file.  As a result, the Board concluded that the RO failed to comply with the Board's 2013 remand directives. 

The Board notes that VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process, or outcome of health care provided by VA.  38 U.S.C.A. § 17.500(c).

Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited.  Stated another way, VA quality-assurance records are not the outpatient or inpatient records generated to document the treatment provided to the Veteran.  Instead, these records are produced by VA, often in the form of peer review, to study outcomes at VA and determine if administrative action is needed to improve VA health care in the future.  The records are confidential to protect the identities of peer reviewers and promote frank discussion.  Hence, there is now a procedure in place as outlined by the General Counsel in VAOPGCPREC 1-2011 to determine whether such records, if they exist, may be obtained and reviewed in a veteran's claim.

If the appropriate VHA officials deny the request, then the General Counsel may be asked to make the determination.  If both VHA and VA General Counsel conclude the records are confidential and privileged, then neither the agency of original jurisdiction nor the Board may review the documents. 

Per the Board's January 2017 remand directives, in a March 2017 letter to the Kentucky VAMC, the RO requested the QA records.  In a response later that month, the hospital indicated that "A thorough search of our systems of records has revealed that we have no records which are responsive to your request."  In light of this response, in addition to the numerous attempts to secure those records, the Board finds that an additional request for any such records would be futile.  In other words, the Board does not find the QA records privileged, but rather finds that they are not available.  Additionally, the Board finds that the available competent medical evidence does not suggest that the QA reports would be relevant to this case.  The Board therefore finds that additional attempts to secure records that have been deemed unavailable would be futile.  The Board concludes that VA complied with all assistance provisions of the VCAA, to include substantial compliance with the Board's January 2017 remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran in this case was afforded VA examinations in March 2006 and April 2015.  In addition, the Board obtained an independent medical opinion from a private orthopedic surgeon in May 2011, with an addendum provided in December 2011.  As will be discussed in further detail below, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.

Entitlement to Compensation under Section 1151 - Applicable Laws and Regulation 

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2016).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2016).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Entitlement to Compensation under Section 1151 - Analysis 

The Veteran contends that his current degenerative joint disease, tendonitis, and bursitis of the left shoulder was caused by complications from anesthesia during a June 2004 VA surgery, wherein he was insufficiently sedated, began to awake during the surgery, became agitated, and was forcibly restrained.  The Veteran does not claim he was not informed as to this possible risk prior to surgery.  Rather, the Veteran's assertion is that his left shoulder disability resulted from the negligent or otherwise improper care he received during the course of the attempted June 2004 VA surgery.  See October 2006 Hearing Testimony.

The claims file indicates that, in June 2004, the Veteran was scheduled to undergo an endoscopic retrograde cholangiopancreatography (ERCP) at the VAMC.  The anesthesia record from the June 2004 surgery changed to "awake, slurred or slow speech" 36 minutes into the procedure.  Over the course of the following minutes, the Veteran became increasingly alert.  Treatment records indicate the surgery was not completed "due to marginal sedation."  Thereafter, in July 2004, the Veteran's surgery was completed at the University of Kentucky without any noted complications.  After the surgery, the Veteran reported shoulder pain.  In August 2004, the Veteran complained of left shoulder pain for four weeks since the June 2004 VA surgery.  The next week, the Veteran reported his left shoulder pain had resolved.  Thereafter, the Veteran received periodic treatment for left shoulder pain and other problems the Veteran associated with the June 2004 surgery.

Initially, the Board notes that there is potentially conflicting evidence as to whether the Veteran's June 2004 surgery at VA resulted in additional left shoulder disability.  As noted, in July 2004 following his surgery at the University of Kentucky, the Veteran reported a history of shoulder and neck pain, but did not specifically attribute increased problems due to the June 2004 VA surgery.  It was not until August 2004 that the Veteran reported increased left shoulder pain from the June 2004 surgery.  From that point the Veteran has consistently attributed increased left shoulder pain to the June 2004 surgery and, specifically, during his October 2006 hearing testimony the Veteran testified that while in recovery, he told the Dr. who came to check on him that he "felt like he was wrestling with two gorillas" to which the Dr. replied "we didn't have you sedated enough and we had to hold you, try to hold you and couldn't hold you."

In March 2006, the Veteran was afforded a VA examination.  The examiner extensively reviewed all of the available medical treatment records and noted that the Veteran had signed a release and consent form for the ERCP, indicating understanding of the reasonable and available alternatives to the proposed procedure, the recognized risks of the procedure and the recognized risks of and alternatives to the proposed anesthesia or sedation.  The examiner further noted treatment records from June and July 2004 noting the ERCP was not completed because the anesthesia was not deep enough and that the Veteran had become combative as the anesthesia wore off.  Lastly, the examiner indicated that there were no complaints of left shoulder pain following the June 2004 VA surgery and that the Veteran reported pain only after the private surgery in July 2004.  However, the examiner agreed the pain medication received during the June 2004 admission likely would have decreased awareness of the pain post-procedure.  

The Veteran was diagnosed with degenerative joint disease, tendonitis, and bursitis.  As to etiology, the examiner opined the Veteran's current shoulder pain was at least as likely as not caused by the activities surrounding the Veteran's June 2004 VA surgery.  The examiner concluded that the Veteran experienced nerve root and facet joint irritation / inflammation with associated cervical and upper back muscle spasm and pain.  Specifically, the examiner indicated the Veteran moved his left shoulder through more than its pain protected range during atypical agitation associated with his seizure, which resulted in a flare of inflammation.  



The examiner explained that: 
On[e] can reasonably assume as well that the left shoulder, with underlying structural abnormalities as noted on x-rays and MRI, moved through[] more than its pain protected range during atypical agitation associated with anesthesia.  This excessive range and force could be expected to be associated with a flare of inflammation, as he reported.

The examiner further opined that: 

The injuries were not caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar finding of fault on the part of the VAMC.  In fact, in his confused agitated stated the veteran was at risk of coming to great harm and was prevented from any apparent external injury by vigilant staff.

As to foreseeability, the examiner indicated that: 

The reaction to anesthesia was foreseeable as there is a check box on the standardized form for 'paradoxical effect'.  The flare of degenerative disc/degenerative joint disease of the neck and degenerative joint disease of the shoulder was not foreseeable, as the underlying condition is peculiar to this particular veteran.

As mentioned above, the Board obtained an opinion from a private orthopedic surgeon regarding the Veteran's claim.  The May 2011 opinion letter discussed the Veteran's June 2004 VA surgery and subsequent July 2004 surgery at the University of Kentucky.  The surgeon noted that the June 2004 VA surgical records did not indicate that the Veteran required physical restraint during the surgery or complained about pain subsequently during that hospitalization.  The examiner discussed the Veteran's treatment for shoulder pain beginning in August 2004.  

Based on review of the claims file, the private surgeon concluded that it was unlikely that the Veteran's left shoulder problems were caused by any carelessness, negligence, error in judgment, lack of proper skill, or similar findings on the part of VA medical personnel.  The surgeon noted the Veteran assertions that he became combative and had to be physically restrained during the June 2004 surgery and indicated that the attending surgeon was cognizant of the Veteran's marginal anesthesia and did not attempt to complete the procedure, and that the short procedure was noted to have no complications.  The surgeon further indicated that the medical records reveal that the Veteran's left shoulder problems were due to a degenerative-type process with fraying of the rotator cuff muscles, osteophyte formation of the acromion, and acromioclavicular joint degeneration.  The surgeon therefore concluded that his left shoulder issues were indicative of a degenerative impingement syndrome with a rotator cuff arthropathy and were more likely due to the Veteran's career as a cattle farmer than to the June 2004 ERCP procedure at VA.

Thereafter, the Board requested clarification of the May 2011 opinion and in a December 2011 addendum, the surgeon further indicated that the Veteran's existing degenerative impingement syndrome with rotator cuff arthropathy of the left shoulder was not permanently aggravated beyond its natural progression by his June 2004 VA surgery.  The surgeon noted that the Veteran did not complain about his left shoulder during his extended hospitalization at VA in June 2004 and that the progress notes during such hospitalization all showed normal musculoskeletal findings.  The surgeon also noted that shortly after his July 2004 surgery, the Veteran again failed to complain about left shoulder pain.  It was not until several weeks later, in August 2004, that he reported neck, back, and left shoulder pain with tingling and numbness.  Approximately one week later, moreover, the Veteran had full range of motion without pain and did not report further problems until October 2004.  Following physical therapy and a home exercise program, the Veteran indicated in January 2005 that his left shoulder symptoms had almost completely resolved.  In June 2005, the Veteran also reported improved symptoms, except when putting in the shoulder in certain positions of impingement.  At that time, he declined a subacromial steroid injection, which the surgeon interpreted to mean that his shoulder was sufficiently improving with exercises and that the pain was not severe enough to warrant an injection.  In addition, VA x-rays from June 2004 showed pre-existing left shoulder arthritis and an MRI also was consistent with impingement syndrome with rotator cuff arthropathy.  The surgeon concluded, "When he stopped the NSAIDs and did not do the prescribed exercise program he had a return of his left shoulder pain.  This is a natural pattern that is seen in patients with impingement syndrome with rotator cuff arthropathy."

The Board notes that per the June 2013 Board remand instructions, the Veteran underwent an additional VA examination in April 2015.  The examiner opined that it was not possible to provide an opinion without resorting to mere speculation about whether the Veteran had any further disability that resulted from the June 2004 surgery.  Regarding whether there was negligence on part of the VA, the examiner again indicated that it was not possible to provide an opinion without resorting to mere speculation while noting that the unavailable quality assurance documents would presumably contain more information regarding the events during the June 2004 procedure.  The examiner did indicate that the Veteran's left shoulder disability had not resolved and that the adverse event was foreseeable.

As aforementioned, the Board's April 2012 decision was vacated by the Court in October 2012.  The Joint Motion for Remand cited Hood v. Shinseki, 23 Vet. App. 295 (2009) and General Counsel Precedent Opinion 1-2011.  These documents indicate that QA records are not categorically privileged, rather, it is only upon the assertion of the Veterans Health Administration that these records may be considered to be confidential and privileged and thus beyond the reach of the duty to assist.  While the RO failed to comply with the Board's 2013 remand directives, as indicated, the AOJ cured the deficiency by again requesting the records, but as indicated above, it received a negative response to the January 2017 Board remand, stating that the records were not found. 

The Board notes that in a June 2017 response to the May 2017 SSOC, the Veteran's representative argued that whether the injury occurred in a particular surgery is irrelevant to the question of whether an injury of that nature is a reasonably foreseeable outcome of an ERCP procedure.  In this regard, the representative argued that even if the examiners could not provide an opinion as to whether the Veteran's shoulder injury occurred during the procedure, they should be able to provide an opinion as to whether it could have been a foreseeable outcome of the surgery.  The representative further stated that the only opinion that adequately addresses whether the development of a shoulder condition due to this surgery was reasonably foreseeable is the March 2006 opinion, which concludes that it was not; however, the representative asserts that this opinion is inadequate since "the examiner's inability to locate "firm" evidence of the occurrence of injury should not have prevented him from offering the requested opinion as to whether or not such injuries typically occur.  Lastly, the representative states that the April 2015 examiner's opinion is sufficient to conclude that such injury was foreseeable which results in approximate balance of positive and negative evidence regarding the issue.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

The Board finds the March 2006 and May 2011 with December 2011 addendum opinions to be compelling and of significant probative value.  As noted, both opinions were based on review of the claims file, including the Veteran's contentions and all available medical records.  In addition, the March 2006 examination report included physical examination of the Veteran, which also was reviewed by the May 2011 private orthopedic surgeon.  The opinions both included adequate rationale to support the conclusions reached.  While the Veteran's representative asserts that the opinion of the March 2006 opinion is inadequate as it failed to answer the question of foreseeability, the Board notes that the examiner did in fact address whether such injuries are typical and foreseeable, as quoted above.  Furthermore, while the representative states that this was the only opinion on the matter, the Board notes that the private medical opinion of the orthopedic surgeon agreed, explained, elaborated and concluded that the Veteran's shoulder injury was less likely than not caused by the 2004 surgery. 
With regard to the question of aggravation, the Board finds that the objective medical evidence of record does not show a permanent aggravation of the Veteran's existing left shoulder impingement syndrome with rotator cuff arthropathy as a result of the June 2004 surgery or other medical evidence of additional left shoulder disability.  The March 2006 examiner indicated that there was a flare-up of pain due to irritation and inflammation, but did not indicate that there was a permanent worsening of the Veteran's left shoulder problems.  The December 2011 addendum of the private orthopedic surgeon affirmatively concluded that there was no aggravation and that the Veteran's history was consistent with the natural pattern for individuals with impingement syndrome with rotator cuff arthropathy.

Based on the foregoing, the Board finds the March 2006 examination report and May 2011 opinion and December 2011 addendum to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  

By contrast, the Board assigns less probative value to the Veteran's assertion of permanent aggravation of his left shoulder disability due to the June 2004 surgery.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of increased left shoulder pain, and his assertions in that regard are competent.  However, the Veteran himself cannot attribute his symptoms to an orthopedic disability such as his left shoulder condition because without the requisite medical training, he is not competent to render a medical diagnosis.

Additionally, the Board notes that the April 2015 examiner was unable to provide an opinion without resorting to mere speculation due to the unavailability of the QA records and such an opinion is considered neither for nor against the claim.  See Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Nonetheless, as indicated above, the Board finds that the deficiency which resulted in the Board's April 2012 decision to be vacated was cured by again requesting the QA records in question, although, unfortunately, the records were found unavailable.  The Board finds that VA has exhausted all efforts to secure any such records.

Therefore, while the Board is sympathetic to the Veteran's frustration with his perceived increased left shoulder pain and other symptomatology, after careful review of the record the Board finds that the preponderance of the probative evidence simply does not support that the Veteran's left shoulder disability was caused by, incurred a permanent aggravation, or resulted in any other additional disability as a result of the June 2004 surgery.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claim for service connection benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis, is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


